DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8-10, 17-19, 22, 25-27 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al (US Patent Application Publication US 2005/0133211 A1) in view of Hanov et al. (US Patent Application Publication US 2018/0051945 A1).
Regarding claim 1, Osborn discloses (Figure 1-7) a method for determining maintenance timing for a fired apparatus operable to heat fluid feeds (heat exchanger 10 which while shown as a shell and tube heat exchanger in the figures may be any type of heat exchanging system to which fouling is an issue per paragraph 0022), the method comprising: receiving, from at least one measurement point (at sensor 62) coupled to the fired apparatus, data indicative of a current load on the fired apparatus (the flow rate may be measured by sensor 62 per paragraph 0031 where the rate of heat transfer depends on factors such as the flow rate of fluid per paragraph 0004 and the flow rate is used in the fouling evaluation modules per paragraph 0036-0042); predicting an indicator of fouling at a future time (fouling is predicted based on a momentum balance module 78 an energy balance module and a fouling factor predictor module 82 per paragraph 0036) based on: i) a current fouling condition based on loads applied to the fired apparatus ( fouling is computed based on current conditions such as temperature pressure and flow rate determined by sensors 62 per paragraph 0031-0033) determined at a plurality of times prior to the predicting ( based on trends over time  a model of fouling may be selected to more accurately predict fouling per paragraph 0033), ii) feed quality determined at a plurality of times prior to the predicting (the feed quality is based on the chemistry of one or both of the fluids in the heat exchanger based on measured fluid parameters per paragraph 0052-0053), and iii) the current load on the fired apparatus determined from the data received from the at least one measurement point ( the flow rate of fluid through the heat exchanger is measured by sensor 62 per paragraph 0031); determining timing for a maintenance operation for the fired apparatus (the calculation is used to determine a corrective actions or maintenance per paragraph 0056).
However Osborn does not explicitly disclose comparing the predicted indicator of fouling to a predetermined threshold for that indicator; and based on the comparison, determining timing for a maintenance operation for the fired apparatus.
Hanov teaches (Figure 1-2) a method for determining fouling in a heat exchanger where a predicted indicator of fouling is compared to a predetermined threshold for that indicator (a fouling indication is compared to a threshold for the fouling 230 per paragraph 0028-0030); and based on the comparison, determining timing for a maintenance operation for the fired apparatus ( heat exchange maintenance is scheduled based on an amount of time before the fouling indication exceeds the threshold per paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Osborn to include a threshold for fouling as taught  by Hanov. Doing so would allow for maintenance  to be performed on the heat exchangers before the heat exchangers reach a fouling threshold as taught by Hanov (per paragraph 0030).
Regarding claim 2, Osborn as modified discloses the claim limitations of claim 1 above and Osborn further discloses the indicator of fouling is a temperature (temperature is one of the factors that are used to predict fouling per paragraph 0030).
Regarding claim 5, Osborn as modified discloses the claim limitations of claim 1 above and Osborn further discloses the indicator of fouling is a pressure drop across tubing of the fired apparatus (pressure drop is one of the factors used to predict fouling per paragraph 0038).
Regarding claim 8, Osborn as modified discloses the claim limitations of claim 1 above and Osborn further discloses the fired apparatus is a heat exchanger ( heat exchanger 10).
Regarding claim 9, Osborn as modified discloses the claim limitations of claim 1 above and Osborn further discloses the feed quality is indicative of at least one measured quality parameter contributing to fouling (the feed quality is based on the chemistry of one or both of the fluids in the heat exchanger based on measured fluid parameters to estimate the effects of fluid chemistry on current and future fouling per paragraph 0052-0053).
Regarding claim 10, Osborn as modified discloses the claim limitations of claim 9 above and Osborn further discloses the fluid is feed water, (water may be a fluid per paragraph 0052) and wherein the feed water quality is indicative of at least one of: oil in water, silica, hardness, total dissolved solids, and iron ( where dissolved solids may be a parameter that is considered in evaluating fouling per paragraph 0060 and the table on page 6).
Regarding claim 17, Osborn discloses (Figure 1-7) a method for operating a fired apparatus operable to heat fluid feeds (heat exchanger 10 which while shown as a shell and tube heat exchanger in the figures may be any type of heat exchanging system to which fouling is an issue per paragraph 0022), the method comprising: receiving, from at least one measurement point (at sensor 62) coupled to the fired apparatus, data indicative of a current load on the fired apparatus (the flow rate may be measured by sensor 62 per paragraph 0031 where the rate of heat transfer depends on factors such as the flow rate of fluid per paragraph 0004 and the flow rate is used in the fouling evaluation modules per paragraph 0036-0042) predicting an indicator of fouling at a future time (fouling is predicted based on a momentum balance module 78 an energy balance module and a fouling factor predictor module 82 per paragraph 0036) based on: i) a current fouling condition based on loads applied to the fired apparatus ( fouling is computed based on current conditions such as temperature pressure and flow rate determined by sensors 62 per paragraph 0031-0033) determined at a plurality of times prior to the predicting ( based on trends over time  a model of fouling may be selected to more accurately predict fouling per paragraph 0033), ii) feed quality determined at a plurality of times prior to the predicting (the feed quality is based on the chemistry of one or both of the fluids in the heat exchanger based on measured fluid parameters per paragraph 0052-0053), and iii) the current load on the fired apparatus determined from the data received from the at least one measurement point ( the flow rate of fluid through the heat exchanger is measured by sensor 62 per paragraph 0031); and based on the predicted indicator of fouling, adjusting at least one of: the load applied to the fired apparatus, and the feed quality (the feed quality may be adjusted by chemical treatment at numeral 70 per paragraph 0032, alternatively the operating characteristics  of the system  may be adjusted as a corrective action per at least claim 21), to prolong operation of the fired apparatus  (the operation is prolonged with the introduction of treatments to mitigate the fouling per paragraph 0032).
However Osborn does not explicitly disclose performing a prolonging/ maintenance operation with the indicator of fouling below a predetermined threshold for that indicator.
Hanov teaches (Figure 1-2) a method for determining fouling in a heat exchanger where based on a predicted indicator of fouling, prolonging operation of the fired apparatus  (heat exchanger maintenance is scheduled based on an amount of time before a fouling indication exceeds the threshold per paragraph 0030) with the indicator of fouling below a predetermined threshold for that indicator (a fouling indication is compared to a threshold for the fouling 230 and maintenance is performed before the fouling indicator exceeds the fouling threshold 230 per paragraph 0028-0030). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Osborn to include a threshold for fouling as taught by Hanov. Doing so would allow for maintenance  to be performed on the heat exchangers before the heat exchangers reach the fouling threshold as taught by Hanov (per paragraph 0030).
Regarding claim 18, Osborn as modified discloses the claim limitations of claim 17 above and Hanov teaches (Figure 1-2) comparing  the predicted indicator of fouling to a predetermined threshold for that indicator (a fouling indication is compared to a threshold for the fouling 230 per paragraph 0028-0030).
Regarding claim 19, Osborn as modified discloses the claim limitations of claim 17 above and Osborn further discloses the indicator of fouling is a temperature (temperature is one of the factors that are used to predict fouling per paragraph 0030).
Regarding claim 22, Osborn as modified discloses the claim limitations of claim 17 above and Osborn further discloses the indicator of fouling is a pressure drop across tubing of the fired apparatus (pressure drop is one of the factors used to predict fouling per paragraph 0038).
Regarding claim 25, Osborn as modified discloses the claim limitations of claim 17 above and Osborn further discloses the fired apparatus is a heat exchanger ( heat exchanger 10).
Regarding claim 26, Osborn as modified discloses the claim limitations of claim 17 above and Osborn further discloses the feed quality is indicative of at least one measured quality parameter contributing to fouling (the feed quality is based on the chemistry of one or both of the fluids in the heat exchanger based on measured fluid parameters to estimate the effects of fluid chemistry on current and future fouling per paragraph 0052-0053).
Regarding claim 27, Osborn as modified discloses the claim limitations of claim 26 above and Osborn further discloses the fluid is feed water, (water may be a fluid per paragraph 0052) and wherein the feed water quality is indicative of at least one of: oil in water, silica, hardness, total dissolved solids, and iron ( where dissolved solids may be a parameter that is considered in evaluating fouling per paragraph 0060 and the table on page 6).
Regarding claim 34, Osborn discloses (Figure 1-7) a non-transitory computer readable medium comprising computer executable instructions for determining maintenance timing for a fired apparatus operable to heat fluid feeds (heat exchanger 10 which while shown as a shell and tube heat exchanger in the figures may be any type of heat exchanging system to which fouling is an issue per paragraph 0022, where fouling is determined in prediction modules executed as software code per paragraph 0036), comprising instructions for: receiving, from at least one measurement point (at sensor 62) coupled to the fired apparatus, data indicative of a current load on the fired apparatus (the flow rate may be measured by sensor 62 per paragraph 0031 where the rate of heat transfer depends on factors such as the flow rate of fluid per paragraph 0004 and the flow rate is used in the fouling evaluation modules per paragraph 0036-0042); predicting an indicator of fouling at a future time (fouling is predicted based on a momentum balance module 78 an energy balance module and a fouling factor predictor module 82 per paragraph 0036) based on: i) a current fouling condition based on loads applied to the fired apparatus ( fouling is computed based on current conditions such as temperature pressure and flow rate determined by sensors 62 per paragraph 0031-0033) determined at a plurality of times prior to the predicting ( based on trends over time  a model of fouling may be selected to more accurately predict fouling per paragraph 0033), ii) feed quality determined at a plurality of times prior to the predicting (the feed quality is based on the chemistry of one or both of the fluids in the heat exchanger based on measured fluid parameters per paragraph 0052-0053), and iii) the current load on the fired apparatus determined from the data received from the at least one measurement point ( the flow rate of fluid through the heat exchanger is measured by sensor 62 per paragraph 0031); determining timing for a maintenance operation for the fired apparatus (the calculation is used to determine a corrective actions or maintenance per paragraph 0056).
However Osborn does not explicitly disclose comparing the predicted indicator of fouling to a predetermined threshold for that indicator; and based on the comparison, determining timing for a maintenance operation for the fired apparatus.
Hanov teaches (Figure 1-2) a method for determining fouling in a heat exchanger where a predicted indicator of fouling is compared to a predetermined threshold for that indicator (a fouling indication is compared to a threshold for the fouling 230 per paragraph 0028-0030); and based on the comparison, determining timing for a maintenance operation for the fired apparatus ( heat exchange maintenance is scheduled based on an amount of time before the fouling indication exceeds the threshold per paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Osborn to include a threshold for fouling as taught  by Hanov. Doing so would allow for maintenance  to be performed on the heat exchangers before the heat exchangers reach a fouling threshold as taught by Hanov (per paragraph 0030).
Regarding claim 35, Osborn discloses (Figure 1-7) a system for enabling the determination of maintenance timing for a fired apparatus (heat exchanger 10 which while shown as a shell and tube heat exchanger in the figures may be any type of heat exchanging system to which fouling is an issue per paragraph 0022), the system comprising a processor and memory, the memory comprising computer executable instructions executable by the processor ( data is stored for processing in fouling predictors or evaluation modules  implemented as software code per paragraph 0036) for: receiving, from at least one measurement point (at sensor 62) coupled to the fired apparatus, data indicative of a current load on the fired apparatus (the flow rate may be measured by sensor 62 per paragraph 0031 where the rate of heat transfer depends on factors such as the flow rate of fluid per paragraph 0004 and the flow rate is used in the fouling evaluation modules per paragraph 0036-0042); predicting an indicator of fouling at a future time (fouling is predicted based on a momentum balance module 78 an energy balance module and a fouling factor predictor module 82 per paragraph 0036) based on: i) a current fouling condition based on loads applied to the fired apparatus ( fouling is computed based on current conditions such as temperature pressure and flow rate determined by sensors 62 per paragraph 0031-0033) determined at a plurality of times prior to the predicting ( based on trends over time  a model of fouling may be selected to more accurately predict fouling per paragraph 0033), ii) feed quality determined at a plurality of times prior to the predicting (the feed quality is based on the chemistry of one or both of the fluids in the heat exchanger based on measured fluid parameters per paragraph 0052-0053), and iii) the current load on the fired apparatus determined from the data received from the at least one measurement point ( the flow rate of fluid through the heat exchanger is measured by sensor 62 per paragraph 0031); determining timing for a maintenance operation for the fired apparatus (the calculation is used to determine a corrective actions or maintenance per paragraph 0056).
However Osborn does not explicitly disclose comparing the predicted indicator of fouling to a predetermined threshold for that indicator; and based on the comparison, determining timing for a maintenance operation for the fired apparatus.
Hanov teaches (Figure 1-2) a method for determining fouling in a heat exchanger where a predicted indicator of fouling is compared to a predetermined threshold for that indicator (a fouling indication is compared to a threshold for the fouling 230 per paragraph 0028-0030); and based on the comparison, determining timing for a maintenance operation for the fired apparatus ( heat exchange maintenance is scheduled based on an amount of time before the fouling indication exceeds the threshold per paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Osborn to include a threshold for fouling as taught  by Hanov. Doing so would allow for maintenance  to be performed on the heat exchangers before the heat exchangers reach a fouling threshold as taught by Hanov (per paragraph 0030).
Regarding claim 36, Osborn discloses (Figure 1-7) a non-transitory computer readable medium comprising computer executable instructions for determining maintenance timing for a fired apparatus operable to heat fluid feeds (heat exchanger 10 which while shown as a shell and tube heat exchanger in the figures may be any type of heat exchanging system to which fouling is an issue per paragraph 0022, where fouling is determined in prediction modules executed as software code per paragraph 0036), comprising instructions for: receiving, from at least one measurement point (at sensor 62) coupled to the fired apparatus, data indicative of a current load on the fired apparatus (the flow rate may be measured by sensor 62 per paragraph 0031 where the rate of heat transfer depends on factors such as the flow rate of fluid per paragraph 0004 and the flow rate is used in the fouling evaluation modules per paragraph 0036-0042); predicting an indicator of fouling at a future time (fouling is predicted based on a momentum balance module 78 an energy balance module and a fouling factor predictor module 82 per paragraph 0036) based on: i) a current fouling condition based on loads applied to the fired apparatus ( fouling is computed based on current conditions such as temperature pressure and flow rate determined by sensors 62 per paragraph 0031-0033) determined at a plurality of times prior to the predicting ( based on trends over time  a model of fouling may be selected to more accurately predict fouling per paragraph 0033), ii) feed quality determined at a plurality of times prior to the predicting (the feed quality is based on the chemistry of one or both of the fluids in the heat exchanger based on measured fluid parameters per paragraph 0052-0053), and iii) the current load on the fired apparatus determined from the data received from the at least one measurement point ( the flow rate of fluid through the heat exchanger is measured by sensor 62 per paragraph 0031); and based on the predicted indicator of fouling, adjusting at least one of: the load applied to the fired apparatus, and the feed quality (the feed quality may be adjusted by chemical treatment at numeral 70 per paragraph 0032, alternatively the operating characteristics  of the system  may be adjusted as a corrective action per at least claim 21), to prolong operation of the fired apparatus  (the operation is prolonged with the introduction of treatments to mitigate the fouling per paragraph 0032).
However Osborn does not explicitly disclose performing a prolonging/ maintenance operation with the indicator of fouling below a predetermined threshold for that indicator.
Hanov teaches (Figure 1-2) a method for determining fouling in a heat exchanger where based on a predicted indicator of fouling, prolonging operation of the fired apparatus  (heat exchanger maintenance is scheduled based on an amount of time before a fouling indication exceeds the threshold per paragraph 0030) with the indicator of fouling below a predetermined threshold for that indicator (a fouling indication is compared to a threshold for the fouling 230 and maintenance is performed before the fouling indicator exceeds the fouling threshold 230 per paragraph 0028-0030). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Osborn to include a threshold for fouling as taught by Hanov. Doing so would allow for maintenance  to be performed on the heat exchangers before the heat exchangers reach the fouling threshold as taught by Hanov (per paragraph 0030).
Regarding claim 37, Osborn discloses (Figure 1-7) a system for determining operating parameters for a fired apparatus operable to heat fluid feeds (heat exchanger 10 which while shown as a shell and tube heat exchanger in the figures may be any type of heat exchanging system to which fouling is an issue per paragraph 0022), the system comprising a processor, and a memory, the memory comprising computer executable instructions executable by the processor  ( data is stored for processing in fouling predictors or evaluation modules  implemented as software code per paragraph 0036) for: receiving, from at least one measurement point (at sensor 62) coupled to the fired apparatus, data indicative of a current load on the fired apparatus (the flow rate may be measured by sensor 62 per paragraph 0031 where the rate of heat transfer depends on factors such as the flow rate of fluid per paragraph 0004 and the flow rate is used in the fouling evaluation modules per paragraph 0036-0042); predicting an indicator of fouling at a future time (fouling is predicted based on a momentum balance module 78 an energy balance module and a fouling factor predictor module 82 per paragraph 0036) based on: i) a current fouling condition based on loads applied to the fired apparatus ( fouling is computed based on current conditions such as temperature pressure and flow rate determined by sensors 62 per paragraph 0031-0033) determined at a plurality of times prior to the predicting ( based on trends over time  a model of fouling may be selected to more accurately predict fouling per paragraph 0033), ii) feed quality determined at a plurality of times prior to the predicting (the feed quality is based on the chemistry of one or both of the fluids in the heat exchanger based on measured fluid parameters per paragraph 0052-0053), and iii) the current load on the fired apparatus determined from the data received from the at least one measurement point ( the flow rate of fluid through the heat exchanger is measured by sensor 62 per paragraph 0031); and based on the predicted indicator of fouling, adjusting at least one of: the load applied to the fired apparatus, and the feed quality (the feed quality may be adjusted by chemical treatment at numeral 70 per paragraph 0032, alternatively the operating characteristics  of the system  may be adjusted as a corrective action per at least claim 21), to prolong operation of the fired apparatus  (the operation is prolonged with the introduction of treatments to mitigate the fouling per paragraph 0032).
However Osborn does not explicitly disclose performing a prolonging/ maintenance operation with the indicator of fouling below a predetermined threshold for that indicator.
Hanov teaches (Figure 1-2) a method for determining fouling in a heat exchanger where based on a predicted indicator of fouling, prolonging operation of the fired apparatus  (heat exchanger maintenance is scheduled based on an amount of time before a fouling indication exceeds the threshold per paragraph 0030) with the indicator of fouling below a predetermined threshold for that indicator (a fouling indication is compared to a threshold for the fouling 230 and maintenance is performed before the fouling indicator exceeds the fouling threshold 230 per paragraph 0028-0030). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Osborn to include a threshold for fouling as taught by Hanov. Doing so would allow for maintenance  to be performed on the heat exchangers before the heat exchangers reach the fouling threshold as taught by Hanov (per paragraph 0030).
Claim(s) 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al (US Patent Application Publication US 2005/0133211 A1) in view of Hanov et al. (US Patent Application Publication US 2018/0051945 A1) and Starner et al (Us Patent 6,386,272 B1).
Regarding claim 3, Osborn as modified discloses the claim limitations of claim 2 above However Osborn does not explicitly disclose the temperature corresponds to a tube skin temperature.
Starner teaches a fouling detection system  with a heat exchanger (10) that can become fouled where the indicator for fouling is a tube skin temperature ( where the fouling indication is a temperature of a surface of a heat exchanger tube (per Col. 4, line 46-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fouling indicator of Osborn to be a tube skin/surface temperature as taught by Starner. Doing so would provide a method of determining fouling that functions independently of any changes that may have occurred on a fluid side of the heat exchanger as recognized by Starner (per Col. 4, line 46-59).
Regarding claim 20,  Osborn as modified discloses the claim limitations of claim 19 above However Osborn does not explicitly disclose the temperature corresponds to a tube skin temperature.
Starner teaches a fouling detection system  with a heat exchanger (10) that can become fouled where the indicator for fouling is a tube skin temperature ( where the fouling indication is a temperature of a surface of a heat exchanger tube (per Col. 4, line 46-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fouling indicator of Osborn to be a tube skin/surface temperature as taught by Starner. Doing so would provide a method of determining fouling that functions independently of any changes that may have occurred on a fluid side of the heat exchanger as recognized by Starner (per Col. 4, line 46-59).
Claim(s) 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al (US Patent Application Publication US 2005/0133211 A1) in view of Hanov et al. (US Patent Application Publication US 2018/0051945 A1) and Butcher et al (US Patent 5,126,721).
Regarding claim 4, Osborn as modified discloses the claim limitations of claim 2 above However Osborn does not explicitly disclose the temperature corresponds to a stack temperature.
Butcher discloses  a fouling detection system  with a heat exchanger that can become fouled where an indicator of fouling is a stack temperature (per Col. 2, line 24-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fouling indicator of Osborn to be a stack temperature of a heat exchanger as taught by Butcher doing so would provide a simple method for monitoring fouling as taught by Butcher (per Col. 2, line 24-31).
Regarding claim 21, Osborn as modified discloses the claim limitations of claim 19 above However Osborn does not explicitly disclose the temperature corresponds to a stack temperature.
Butcher discloses  a fouling detection system  with a heat exchanger can become fouled where an indicator of fouling is a stack temperature (per Col. 2, line 24-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fouling indicator of Osborn to be a stack temperature of a heat exchanger as taught by Butcher doing so would provide a simple method for monitoring fouling as taught by Butcher (per Col. 2, line 24-31).

Claim(s) 6-7 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al (US Patent Application Publication US 2005/0133211 A1) in view of Hanov et al. (US Patent Application Publication US 2018/0051945 A1) and Almanjnouni et al. (WO 2007/038533 A2) .
Regarding claim 6, Osborn as modified discloses the claim limitations of claim 1 above However Osborn does not explicitly disclose the fired apparatus is a boiler for heating feed water. As the heat exchanger is not explicitly disclosed as a boiler
Almanjnouni teaches (figure 1-6 and 21) a fired apparatus where fouling /scaling is predicted where the apparatus is a boiler (boiler 31 or pre boiler 35) for heating water (feed water is part of a steam generating system with a boiler per paragraph 0086). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger of Osborn to be a boiler as taught by Almanjnouni doing so would provide an alternative heat exchange structure in which tube fouling/scaling is desired to be predicted as recognized by Almanjnouni (per paragraph 0006).
Regarding claim 7, Osborn as modified discloses the claim limitations of claim 6 above and Almanjnouni, further discloses the loads applied to the boiler comprise a feed water rate and a firing rate (heat flux  and flow rates are factors used in scale prediction  per paragraph 0127).
Regarding claim 23, Osborn as modified discloses the claim limitations of claim 17 above However Osborn does not explicitly disclose the fired apparatus is a boiler for heating feed water. As the heat exchanger is not explicitly disclosed as a boiler
Almanjnouni teaches (figure 1-6 and 21) a fired apparatus where fouling /scaling is predicted where the apparatus is a boiler (boiler 31 or pre boiler 35) for heating water (feed water is part of a steam generating system with a boiler per paragraph 0086). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger of Osborn to be a boiler as taught by Almanjnouni doing so would provide an alternative heat exchange structure in which tube fouling/scaling is desired to be predicted as recognized by Almanjnouni (per paragraph 0006).
Regarding claim 24, Osborn as modified discloses the claim limitations of claim 23 above and Almanjnouni, further discloses the loads applied to the boiler comprise a feed water rate and a firing rate (heat flux  and flow rates are factors used in scale prediction  per paragraph 0127).

Allowable Subject Matter
Claims 11-16 and 28-33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the above name prior art does not each or suggest the claim limitations of claim 11 and 28 the indicator of fouling is predicted by: using a first set of historical data to generate a first model between the indicator of fouling and the loads applied to the fired apparatus; using a second set of historical data to generate a second model reflecting how one or more quality variables affect a rate of fouling over time; determining the current load on the fired apparatus; and using the first and second models and the current load on the fired apparatus to determine the prediction. As the above prior art of Osborn and  Almanjnouni which both disclose fouling prediction do not disclose using two different sets of historical data to generate models as claimed to determine the prediction of fouling. Therefore for at least these reasons claim 11 and  28 present grounds for allowable subject matter. Claims 12-16 and 29-33 would be allowable based on their dependency from claims 11 and 28 respectively.
Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. Regarding the applicant’s argument that Osborn does not disclose: receiving, from at least one measurement point coupled to the fired apparatus, data indicative of a current load on the fired apparatus and predict an indicator of fouling based on this measurement data. The examiner respectfully disagrees and notes that the applicant’s own specification, defines a load as feed water rate at least at paragraph 0047. The examiner notes that Osborn discloses receiving, from at least one measurement point, at sensor 62, coupled to the fired apparatus, data indicative of a current load on the fired apparatus, where the flow rate may be measured by sensor 62 per paragraph 0031 and where the where the rate of heat transfer depends on factors such as the flow rate of fluid per paragraph 0004. Osborn also explicitly discloses that the flow rate is used for calculating fouling  in the fouling evaluation modules per paragraph 0036-0042 where the flow rate is used in multiple equations as part of calculation of data indicative of fouling in the above mentioned paragraphs. In this case Osborn is actively obtaining data relative to a load in that the sensors 62 obtain the flow rate of fluid through the heat exchanger and that data is actively used to calculate the fouling of the heat exchanger as noted in paragraphs 0031-0042 of Osborn as modified still discloses the claim limitations of the amended claims as noted in the above rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Panchal (US 6,062,069) and  Harpster (US 2009/0188645) disclose fouling monitoring devices where the current load is measured.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763